Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 1 of 12 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No. 8:21-cv-

APPROXIMATELY $1,386,816.12
SEIZED FROM LENDINGCLUB BANK, N.A.
ACCOUNT NUMBER 3110058713

      Defendant.

             VERIFIED COMPLAINT FOR FORFEITURE IN REM

      In accordance with Rule G(2) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States of

America brings this complaint and alleges upon information and belief as follows:

                            NATURE OF THE ACTION

      1.     This is a civil action in rem to forfeit to the United States of America,

pursuant to 18 U.S.C. § 981(a)(1)(C) and Rule G(2), approximately $1,386,816.12

seized from LendingClub Bank, N.A. account number 3110058713 (the Defendant

Funds), because the funds constitute or are derived from proceeds traceable to a

violation of 18 U.S.C. § 1343 (wire fraud) and are, therefore, subject to civil forfeiture

to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 2 of 12 PageID 2




                           JURISDICTION AND VENUE

       2.     This Court has subject matter jurisdiction over an action commenced by

the United States by virtue of 28 U.S.C. § 1345, and over an action for forfeiture by

virtue of 28 U.S.C. § 1355.

       3.    This Court has in rem jurisdiction over the Defendant Funds pursuant to

28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the Middle District of

Florida pursuant to 28 U.S.C. § 1395.

       4.    Venue is proper in the United States District Court for the Middle

District of Florida, pursuant to 28 U.S.C. § 1355(b)(1), because pertinent acts or

omissions giving rise to the forfeiture occurred in this District.

      5.     Because the Defendant Funds are in the government’s possession,

custody, and control, the United States requests that the Clerk of Court issue an

arrest warrant in rem, upon the filing of the complaint, pursuant to Supplemental

Rule G(3)(b)(1). The United States will then execute the warrant on the Defendant

Funds pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                              THE DEFENDANT IN REM

       6.     The Defendant Funds consist of approximately $1,386,816.12 seized

from LendingClub Bank, N.A. account number 3110058713, held in the name of

victim D.H. PA. The funds were seized pursuant to a seizure warrant issued by this

Court on June 25, 2021, after a probable cause finding that the contents of the

                                         2
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 3 of 12 PageID 3




account constituted proceeds of violations of 18 U.S.C. § 1343 (wire fraud). The

funds are being held in the Treasury Suspense Account.

                             BASIS FOR FORFEITURE

      7.     Pursuant to 18 U.S.C. § 1343, it is a crime to engage in wire fraud.

That statute makes it unlawful to devise any scheme or artifice to defraud, or to

obtain money by means of false or fraudulent pretenses, representations, or promises,

if the person transmits or causes to be transmitted by means of wire communication

in interstate or foreign commerce any writings for the purpose of executing such

scheme or artifice. 18 U.S.C. § 1343.

      8.     The Defendant Funds are proceeds of, or traceable to, a wire fraud

scheme that operated in violation of 18 U.S.C. § 1343, as described below. Because

the Defendant Funds represent proceeds of a violation of 18 U.S.C. § 1343, they are

subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), which authorizes the

United States to civilly forfeit any property that constitutes or is derived from

proceeds traceable to a “specified unlawful activity,” as defined in 18 U.S.C.§

1956(c)(7). “Specified unlawful activity,” is defined in 18 U.S.C. § 1956(c)(7) to

include offenses listed in 18 U.S.C. § 1961(1), which, in turn, includes wire fraud

conducted in violation of 18 U.S.C. § 1343.

      9.     As required by Rule G(2)(f), the facts set forth below support a

reasonable belief that the government will be able to meet its burden of proof at trial.


                                        3
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 4 of 12 PageID 4




Specifically, they support a reasonable belief that the government will be able to

show by a preponderance of the evidence that the Defendant Funds are proceeds of

wire fraud.

      10.     Specific details of the facts and circumstances supporting the forfeiture

of the Defendant Funds have been provided by United States Department of

Homeland Security, United States Secret Service (USSS) Special Agent Bryan

Halliwell, who states as follows:

                                         FACTS

     11.      The personal identifying information (PII) of D.H., as well as

information for what appears to be D.H.’s related business, D.H., PA, was used to

defraud the Kabbage, Inc., an authorized lender of the Small Business Association

(SBA), of approximately $1,840,568.00 in COVID-19 loan proceeds allocated under

the Coronavirus Aid, Relief, and Economic Security Act, also known as the CARES

Act. The fraudulently obtained funds were then deposited into LendingClub Bank,

N.A. account number 3110058713, held in the name of victim D.H. PA (the Subject

Account), which was likewise created under the stolen name and identifiers of D.H.

The actions and statements of the person or persons impersonating D.H. were

intended and designed to mislead and defraud Kabbage and the SBA. The theft of

D.H.’s identity was orchestrated by a criminal network operating, at least partially,

within the Middle District of Florida.


                                         4
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 5 of 12 PageID 5




       A.     THE PAYCHECK PROTECTION PROGRAM

       12.    In March 2020, the CARES Act was enacted to provide immediate

assistance to individuals, families, and organizations affected by the COVID-19

pandemic. Among its various provisions, the CARES Act authorized the SBA to

guarantee loans under the Paycheck Protection Program (“PPP”), and the full

principal amount of the loans could qualify for forgiveness.

       13.    Borrowers were required to use PPP loan proceeds for enumerated

purposes, including payroll costs, 1 rent and utilities, and mortgage interest payments.

Knowing misuse of PPP funds subjects the borrower to additional liability, such as

charges for fraud.

       14.    The maximum PPP loan amount is the lesser of $10 million or an

amount calculated using a payroll-based formula specified in the CARES Act. The

payroll-based formula principally considers the borrower’s aggregate payroll costs




1
  Payroll costs consist of compensation to employees (whose principal place of residence is
the United States) in the form of salary, wages, commissions, or similar compensation; cash
tips or the equivalent (based on employer records of past tips or, in the absence of such
records, a reasonable, good-faith employer estimate of such tips); payment for vacation,
parental, family, medical, or sick leave; allowance for separation or dismissal; payment for
the provision of employee benefits consisting of group health care coverage, including
insurance premiums, and retirement; payment of state and local taxes assessed on
compensation of employees; and for an independent contractor or sole proprietor, wages,
commissions, income, or net earnings from self-employment, or similar compensation.


                                          5
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 6 of 12 PageID 6




from the preceding twelve months for all domestic employees. 2 Once an average

monthly payroll cost is established, the borrower multiplies that amount by 2.5 to

arrive at the total maximum PPP loan amount.

       B.     THE PPP APPLICATION PROCESS: SBA FORM 2483

       15.    To apply for a PPP loan, potential borrowers electronically submit an

SBA Form 2483 with supporting payroll documentation to a financial institution that

administers the loan and serves as custodian of the funds. On the SBA Form 2483,

an authorized representative must make several certifications about his business

operations and related information. Those certifications include that: (i) the

applicant was in operation on February 15, 2020, and had employees for whom it

paid salaries and payroll taxes or paid independent contractors, as reported on a

Form 1099-MISC; (ii) current economic uncertainty made the loan request necessary

to support the applicant’s ongoing operations; and (iii) the PPP funds would be used

to retain workers and to maintain payroll or pay other qualifying expenses.

       16.    Further, when submitting the SBA Form 2483, the authorized

representative certified that, should he knowingly use the PPP funds for

unauthorized purposes, the United States could hold him legally liable, including for

charges of fraud. The applicant must also certify the truth and accuracy of any


2
 The payroll-based formula expressly excluded (i) any compensation of an employee whose
principal place of residence is outside of the United States; and (ii) the compensation of an
individual employee in excess of an annual salary of $100,000, prorated as necessary.

                                          6
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 7 of 12 PageID 7




information provided on the SBA Form 2483 and in all supporting documents.3

Such supporting documents could include payroll tax filings with the Internal

Revenue Service, such as the Employer’s Quarterly Federal Tax Return or the “IRS

Form 941.”

        17.    Finally, the applicant must certify the following warning regarding false

statements and other criminal penalties:

        I understand that knowingly making a false statement to obtain a
        guaranteed loan from SBA is punishable under the law, including under
        18 U.S.C. §§ 1001 and 3571 by imprisonment of not more than five years
        and/or a fine of up to $250,000; under 15 U.S.C. § 645 by imprisonment
        of not more than two years and/or a fine of not more than $5,000; and,
        if submitted to a federally insured institution, under 18 U.S.C. § 1014 by
        imprisonment of not more than thirty years and/or a fine of not more
        than $1,000,000.

        C.     THE INVESTIGATION

        18.    Based on SBA documents, it appeared that D.H., through his business,

    D.H., PA, applied to SBA authorized lender Kabbage and received PPP funds

    multiple times, despite the PPP application and rules prohibiting applicants from

    receiving PPP funds more than once.

        19.    The SBA has documentation for 3 separate PPP loans applied for in



3
 Borrowers must submit such documentation as is necessary to establish eligibility for the
loan amount. Examples of such documentation includes payroll tax filings (e.g., IRS Forms
941), payroll processor records, IRS Forms 1099-MISC, bank records, or other records
sufficient to demonstrate the qualifying payroll amount. As detailed above, the applicant, by
submitting such documentation in support of the SBA Form 2483, affirms their veracity.

                                          7
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 8 of 12 PageID 8




 D.H.’s business name, D.H., PA, including SBA PPP loan number 1737597801

 (the D.H., PA PPP application). This application asserted that D.H., PA

 maintained 55 employees and realized salaries, wages, tips, or compensation of

 approximately $8,834,730.00 in 2019, prior to the COVID-19 pandemic.

     20.    The D.H., PA PPP application was submitted to Kabbage, located in

 Atlanta, Georgia, from Internet Protocol (IP) Address 45.77.74.191 on May 22,

 2020 at 2:02:51 PM (EST). A reverse lookup of this IP address via publicly

 available internet tools found that it resolved to a Choopa, LLC account in Miami,

 Florida.

     21.    The D.H., PA PPP application utilized D.H.’s Social Security number

and also used D.H., PA’s lawfully assigned Employer Identification Number

(EIN). The application listed D.H.’s current home address in Hillsborough

County, which could have facilitated the PPP’s approval incident to public records

checks conducted by SBA loan processors.

     22.    According to the Florida Division of Corporations, D.H., PA is an

active business pursuant to formal business filings and has been so since on or

about October 3, 2016.

     23.    The D.H., PA PPP application was approved and, on or about May 27,

2020, $1,840,568.00, the proceeds of SBA PPP loan number 1737597801 (the

D.H., PA PPP loan), was transferred from Kabbage to the Subject Account.


                                     8
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 9 of 12 PageID 9




      D.     INTERVIEW WITH D.H.

      24.    The name, social security number, and address associated with D.H.’s

valid Florida driver’s license matched the information asserted on the D.H., PA PPP

application. However, the photo of D.H. on the Florida driver’s license submitted

with the D.H., PA PPP application is not a photo of the real D.H.

      25.    D.H. has confirmed that the personal identifiers used to create both the

D.H., PA PPP application and the Subject Account at LendingClub Bank, N.A.

belonged to him. D.H. has further affirmed that he did not apply for the D.H., PA

PPP loan or any other PPP loan, nor did he authorize anyone to submit an

application under his identity for the PPP program funding. In addition, D.H. has

said that the email address associated with the D.H., PA PPP application was not his

email address.

      26.    D.H. is the owner of D.H., PA and its sole employee.

      27.    D.H. further does not have an account with LendingClub Bank, N.A.

and denies authorizing anyone to open the Subject Account with LendingClub Bank,

N.A. using his identity.

      E.     THE SUBJECT ACCOUNT

      28.    The Subject Account was opened on or about May 21, 2020, and is held




                                       9
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 10 of 12 PageID 10




in the name of D.H, PA. 4 The Subject Account was created using D.H.’s stolen

name, date of birth, and social security number.

       29.   On or about May 21, 2020, and May 22, 2020, the Subject Account

received an unexplained deposit of $100.00 from a debit card, and two deposits for

$.63 and $.29 from Kabbage. The account received no other deposits until on or

about May 27, 2020, when it received an ACH deposit of $1,840,568.00,

representing proceeds from the fraudulent D.H., PA PPP loan. The account has

received no other deposits since that time, although it has routinely accrued monthly

interest.

       30.   On or about June 15, 2021, LendingClub Bank, N.A. placed a

temporary hold on the Subject Account. At that time, the Subject Account had a

balance of approximately $1,386,702.14.

       31.   In or about July 2021, $1,386,816.12 was seized by law enforcement

from the Subject Account pursuant to a seizure warrant signed by United States

Magistrate Judge Christopher P. Tuite, Case No. 8:21-MJ-1612-CPT.

                                  CONCLUSION

       32.   As required by Supplemental Rule G(2)(f), the facts set forth herein

support a reasonable belief that the government will be able to meet its burden of


4
 The Subject Account was originally opened with Radius Bank. Radius Bank was later
acquired by LendingClub Bank, N.A. and the Subject Account was converted to an account
with LendingClub Bank, N.A.

                                      10
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 11 of 12 PageID 11
Case 8:21-cv-01864-SDM-TGW Document 1 Filed 08/04/21 Page 12 of 12 PageID 12
